Citation Nr: 1224533	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include arthritis. 

2.  Entitlement to service connection for a left knee disorder, to include arthritis. 

3.  Entitlement to service connection for a cervical spine disorder, to include arthritis of the neck. 

4.  Entitlement to service connection for a left shoulder disorder, to include degenerative joint disease.  

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for a low back disorder, to include residuals of lumbar laminectomy.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1953, including service during the Korean Conflict.  His awards and decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing that was held via videoconference from the RO in May 2012.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After careful consideration, the Board finds that remand is necessary in this matter to afford the Veteran a new VA examination.  

By way of background, the Veteran has presented several alternative theories of entitlement in support of his claims.  

First, as he testified at his May 2012 Board hearing, he maintains that he suffered two injuries during service in the Korean Conflict, including a bullet wound to the left knee and a blast injury.  Regarding the blast injury, he testified that a mortar shell blew up while he was being carried by a Korean soldier.  He was knocked unconscious, so he does not remember how he landed.  See Hr'g Tr. 3.  However, he had shrapnel taken from his back and head, and he has had low back and left knee problems since then.  See Hr'g Tr. 8.  

Second, he contends that his current injuries are due to the other circumstances of his service in the Korean Conflict, such as jumping out of trucks and living in foxholes.  See Hr'g Tr. 3.  He testified at his Board hearing that his post-service doctors had told him that jumping out of trucks and being in foxholes contributed to his disorders .  See Hr'g Tr. 6.

Third, he contends that his claimed disabilities are due to extreme cold weather during service in the Korean Conflict, including as low as 40 degrees below zero.  See Hr'g Tr. 3.  He testified at this Board hearing that he was in the hospital for almost one week after the blast injury, and his feet and hands were completely white with dead skin once he woke up.  See Hr'g Tr. 3.  He further testified that his post-service doctors had told him that the extreme weather conditions had contributed to his disorders.  See Hr'g Tr. 6.  

Finally, the Veteran asserted at the Board hearing that his claimed disorders may have been caused or aggravated by the service-connected left leg gunshot wound.  He testified at that Board hearing that he has a lift in his left shoe related to the injury.  See Hr'g Tr. 9.  

The Board notes that the Veteran's service treatment records are unavailable, and are presumed to have been lost in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  However, the claims file establishes that he was awarded the Purple Heart for injuries sustained during combat in the Korean Conflict.  Thus, his account of low back, neck, and left knee problems since that injury are considered satisfactory evidence of such injuries.  (He has not expressly testified that he sustained any disabilities during that combat service, nor does the Board find that such evidence would be "satisfactory" evidence of such incurrence.  See 38 U.S.C.A. § 1154(a); Reeves v. Shinseki, 2012 WL 2149395, 2011-7085, Fed. Cir. June 14, 2012.)  Regarding the remaining joints, he made clear that they did not give him trouble until years after service.  See Hr'g Tr. 8.  His testimony is again found in this regard to be competent and credible evidence of right hip, left shoulder, and right knee symptoms beginning after service.  Otherwise, the record before the Board is insufficient to reach any preliminary determinations regarding whether the Veteran's statements are competent and credible evidence supporting the appeal.  

The Veteran underwent a VA examination in July 2010.  The VA examiner performed a thorough clinical evaluation and then provided unfavorable opinions regarding each diagnosed disorder.  Later in July 2010 the same VA examiner issued an addendum.  The Board finds that July 2010 VA examination, even when considering the July 2010 addendum, is not adequate to decide the case because it is based on an incomplete factual basis and does not address each theory of entitlement raised.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA must fully and sympathetically develop a veteran's claim to its optimum, which requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.).

First, the July 2010 VA examiner made clear that she relied on a history provided by the Veteran.  He informed the VA examiner that he had neck arthritis first discovered in 2007; low back pain in the late 1970s; bilateral knee pain in the mid-1970s; and insidious onset of right hip pain around 2003 or 2004.  He did not provide any approximate onset date regarding the left shoulder.  Furthermore, regarding his cold weather exposure, he denied any frostbites, gangrene, chilblains or loss of consciousness or confusion.  The VA examiner reached her opinions based on this history.  

More recently, however, the Veteran clarified at his May 2012 Board hearing that his low back and left knee problems actually began and had been intermittent since the blast injury during service.  See Hr'g Tr. 3, 8.  He also clarified at the Board hearing that he woke up in the hospital after the blast injury with feet and hands completely white with dead skin.  See Hr'g Tr.  3.  

Finally, there is some dispute regarding the length of his post-service work as a painter.  For instance, he testified at the Board hearing that he worked after service as a painter for 20 years, but this job required mostly "just desk work."  Hr'g Tr. 12.  He gave a similar account in his November 2011 VA Form 9.  By comparison, he informed the July 2010 VA examiner that he worked as a painter after service from 1953 until he retired in 1994, which is consistent with a history he gave to a May 2010 VA examiner.  The Board notes for sake of completeness that a much earlier claim filed in February 1955 shows complaints involving the left knee; the Veteran listed his occupation at that time as a "porter."  Thus, the Veteran has given conflicting accounts of his post-service work history.  However, he maintained at the hearing that this work did not involve excessive physical activity.    

In short, the July 2010 VA examiner did not have available the more complete account of his in-service and post-service symptomatology, which he provided at the May 2012 be hearing.  Thus, the VA examiner's factual basis is incomplete, which limits the probative weight assignable to the VA examination results at this point.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The VA examination also has reduced probative value because the VA examiner's opinions, while clearly stated, are not fully explained.  Rather, the VA examiner provided only cursory notations indicating, for instance, that the right knee, left knee, and right hip arthritis began in the mid-1970s, and that the Veteran was a painter for 30 years, which "increased [the] risk of degenerative joint disease."  Importantly, the VA examiner did not fully discuss how these factors caused her to reach her opinions.  Further, she did not provide opinions addressing each theory of entitlement addressed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As indicated, the same VA examiner issued an addendum later in July 2010.  In the addendum, the VA examiner again reviewed the matter and reiterated her prior unfavorable opinion.  With regard to the reasoning for the opinion, the VA examiner carefully explained why she felt that cold weather exposure did not cause the Veteran's degenerative joint disease.  However, the VA examiner did not address the remaining theories of entitlement.  

For these reasons, the Board finds that a new VA examination necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In reaching this determination, the Board acknowledges the Veteran's Board hearing testimony indicating that his doctors have told him verbally that jumping out of trucks, being in foxholes, and the extreme weather conditions in Korea contributed to his current condition.  Hr'g Tr. 6.  Although the Veteran's testimony in this regard is competent and credible evidence of the doctor's opinions, the Board is unable to assign more than minimal probative value to any such medical opinions as the opinions themselves are not of record and the factual basis and reasoning for those determinations is indeterminable.  Thus, a new VA examination remains necessary.  See, e.g., Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (citing Austin v. Brown, 6 Vet. App. 547, 553 (1994)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

3.  After completing the requested development in paragraphs 1-2 above, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed right hip, left knee, neck, left shoulder, right knee, and back disorders.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a back, neck, left shoulder, and/or left knee disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to injuries the Veteran suffered as a result of a mortar explosion during the Korean Conflict for which he was awarded the Purple Heart?  For purposes of making these determinations, the VA examiner is asked to assume as true that the Veteran was injured as a result of this blast even though such injuries are not documented in the claims file.  

(b) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a right hip, right knee, or left knee disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to the circumstances of the Veteran's service in the Korean Conflict, including jumping out of trucks and living in foxholes?  

(c) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a right hip, left knee, neck, left shoulder, right knee, and/or back disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to the circumstances of the Veteran's service in the Korean Conflict, particularly including his exposure to extreme cold weather, including down to 40 degrees below zero?  In making this determination, the VA examiner is asked to assume as true that the Veteran was exposed to extreme cold weather during service.  The VA examiner is also requested to carefully consider the Veteran's May 2012 testimony indicating that the weather was so cold that he woke up while hospitalized with feet and hands completely white with dead skin.  

(d) Without regard to the answers to questions (a)-(c) above, is it at least as likely as not that either (i) a current a right hip, left knee, neck, left shoulder, right knee, and/or back disorder is proximately due to, the result of, or caused by a service-connected disability, to particularly include the left leg gunshot wound; or, in the alternative, (ii) has a current disorder  been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include the left leg gunshot wound.  It is imperative that the examiner provide a clear and separate response addressing the two distinct questions involving (i) causation and (ii) aggravation.  

For purposes of making all the determinations above, the examiner is asked to consider the Veteran's post-service work history as a painter, which did not involve significant physical activity.  The examiner is also requested to consider a Harvard Health Publication (discussed by the Veteran's wife at the May 2012 Board hearing) indicating that arthritis should not be attributed to age alone.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



